Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2020 has been entered.

Status of Claims
This action is in reply to the amendments and remarks filed on 10/14/2020.
Claims 1-20 are pending.
Claims 1, 3-5, 7-8, 10-12, 14-15, and 17-20 have been amended.
Examiner Note: The examiner will interpret “processors” to be well-known hardware processors.

Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1, 8, and 15 under 35 U.S.C. 103, have been considered but they are not persuasive. Specifically, the applicant argues that no art of record teaches “associating…scores for each of a plurality of AI algorithms…based on” the amended claims 1, 8, and 15 limitations, which now recite “the interpreted state information including the potential state changes that are available to each of the plurality of entities”, since “Graepel is not combinable with the other art of record…for associating scores with various AI algorithms”. The examiner respectfully disagrees. A. Ansari, page 12 teaches performance indexes (scores) determined based on “relative score value between the computer game and the game player”, also seen in pages 94, 215-216, and 217 to be tracked score differences of player and duck (plurality of entities) from the processed (interpreted) player’s optional gun movements (state information including the potential state changes that are available to each of the plurality of entities) and duck’s movement options for avoiding the player’s gun (state information including the potential state changes that are available to each of the plurality of entities). Further Graepel is not used in the mapping, therefore applicant’s argument concerning Graepel are rendered moot. See 35 U.S.C 103 section for full mapping of claim limitations necessitated by applicant’s amendments.

Applicant’s arguments, with respect to the rejection(s) of claim(s) 3, 10, and 17 under 35 U.S.C. 103, have been considered but they are not persuasive. Specifically, the applicant argues that no art of record teaches the amended claims 3, 10, and 17 limitations, which now recite “thresholds for the potential state changes that are available to each of the plurality of entities”. The examiner respectfully disagrees. A. Ansari, page 11, line 17-page 12, line 17 and 231 teach determine (associating) “performance indexes (scores)” used to select algorithms and algorithm parameters (for each of a AI algorithms) (algorithms taught on pages 7-8 to be AI and neural networks) for further use in relation to a game program (software application component); where page 12 teaches performance indexes (scores) determined based on “relative score value between the computer game and the game player”, also seen in pages 14, 94, 99, 215-217, and 226-227 to be stored “game move selection modules” and “intuition modules” with “threshold[s]” (stored conditions) compared to tracked score differences of player and duck (comparing the interpreted state information/plurality of entities) from the processed (interpreted) player’s optional gun movements (state information including the potential state changes that are available to each of the plurality of entities) and duck’s movement options for avoiding the player’s gun (state information including the potential state changes that are available to each of the plurality of entities) in order to select a responsive game move. See 35 U.S.C 103 section for full mapping of claim limitations necessitated by applicant’s amendments.

Applicant’s arguments, with respect to the rejection(s) of claim(s) 6, 13, and 20 under 35 U.S.C. 103, have been considered but they are not persuasive. Specifically, the applicant that no art of record teaches “estimating, by the Al controller, the computational complexity of simulating the software application component using the state information for each of the plurality of Al algorithms”, since (1) A. Ansari A. Ansari dynamically modifies “a single AI model…based on learning of success or failure of selected actions relative to user actions” instead of estimating a “computational complexity of simulating the software application component…for a plurality of AI algorithms” and further that the reference does not calculate “an estimated (2) A. Ansari does not teach updating a learning model “based on scores assigned to different potential update scenarios, but rather based on user actions resulting from already selected program actions.” It is noted that these are previously presented arguments directed at claims 1, 8, and 15’s similar limitation (Remarks, filed 04/22/2020, pages 2-4). The examiner respectfully disagrees. 
(1) Applicant’s specification does not specifically define “computational complexity” other than relating to “simulating the software application component using the state information” [0029]. In fact, paragraph 0014 indicates this to even be evaluating algorithms to be “computationally complex” and selecting an algorithm based on how “quickly” it can reach a “solution”. As previously cited, A. Ansari:
“pages 7 and 12 teach the game program’s learning and intuition modules (AI controller) determining performance indexes, ‘indicative of a performance of the processing device relative to one or more objectives of the processing device’, are based on ‘relative score value between the computer game (software application component) and the game player’ being further indicative of, as taught in page 267, which action (state information for each of the plurality of Al algorithms) will converge the quickest and reduce processing power (estimating the computational complexity of simulation)”. 
Pages 267-268 additionally teaches the modifying of “algorithms” (referenced by the applicant’s arguments above) to include “selecting or modifying parameters of algorithms” and further “selecting from a plurality of algorithms” based on “the generated 

(2) It is noted that the features upon which applicant relies (i.e., updating a learning model “based on scores assigned to different potential update scenarios”) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant’s spec, paragraph 0032 is the only place “scenarios” is mentioned and they are taught to be used for a selected algorithm recommending “a state change”. 
 Nonetheless, A. Ansari, pages 11-12 and 231 teach determining performance indexes based on “relative score value between the computer game and the game player”, also seen in pages 215-216 to be tracked score differences of player and duck, indicative of the duck movements when avoiding the gun (potential state change/different potential update scenarios). These performance indexes (scores) are further taught to be used when selecting algorithms and algorithm parameters for tuning.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1, 4, 6, 8, 11, 13, 15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Arif Ansari et al (WO03085545) hereinafter A. Ansari, in view of Marwan Y. Ansari et al (US Pub 20110183739) hereinafter M. Ansari.
Regarding claims 1, 8, and 15, A. Ansari teaches a method, a system, and a non-transitory machine-readable medium comprising: receiving a communication from a device at an artificial intelligence (AI) controller including state information for a software application component running on the device (pages 214-215 and Figs. 37-38 teach smart computer terminals (device) with a duck hunting game (software application component) sending gun movements (state information) and gun detection region statuses (state information) to a game program’s learning and intuition modules on a server (AI controller). Further the game program’s learning and intuition modules are “specifically tailored for the game”), the state information comprising:
a plurality of entities that are provided by the software application component for interaction with by a user (page 94, second paragraph, pages 214-215, and Figs. 37-38 teach a duck hunting game program allowing (provided by the software application component) a player “laterally moving the mouse 240, which correspondingly moves the gun 225 (entity of plurality of entities) in the direction of the mouse movement (interaction with by a user)”, and a duck (entity of plurality of entities) making a movement based on the gun movement detection region status (interaction with by a user)); 
potential state changes that are available to each of the plurality of entities at a given time based on user input (page 94, second paragraph, pages 214-215, 217, and Figs. 37-38 teach a duck hunting game program ; and 
metrics associated with at least one end condition (pages 214-215 and Figs. 37-38 teach the gun detection region statuses determine (corresponding to) the duck making a movement (potential state change) in order to increase the respective duck score (metric) of the duck dodging the player’s shot (associated with at least one end condition)); 
interpreting the state information using the AI controller (pages 214-215 teach the game program’s learning and intuition modules (AI controller) receiving and processing (interpreting) gun movements (state information) and gun detection region statuses (state information));
associating, by the Al controller, scores for each of a plurality of Al algorithms for use by the software application component based on (page 11, line 17-page 12, line 17 and 231 teach determine (associating) “performance indexes (scores)” used to select algorithms and algorithm parameters (for each of a AI : 
the interpreted state information including the potential state changes that are available to each of the plurality of entities (page 12 teaches performance indexes determined based on “relative score value between the computer game and the game player”, also seen in pages 94, 215-216, and 217 to be tracked score differences of player and duck (plurality of entities) from the processed (interpreted) player’s optional gun movements (state information including the potential state changes that are available to each of the plurality of entities) and duck’s movement options for avoiding the player’s gun (state information including the potential state changes that are available to each of the plurality of entities)); and 
a computational complexity of simulating the software application component using the state information for each of the plurality of Al algorithms including an estimated amount of time for simulation (pages 7 and 12 teach performance indexes, “indicative of a performance of the processing device relative to one or more objectives of the processing device”, are determined based on “relative score value between the computer game (software application component) and the game player” being further indicative of, as taught in page 267, which action (state information for each of the plurality of Al algorithms) will converge the quickest and reduce processing power (computational complexity including estimated amount of time for simulation));
selecting, by the Al controller, an Al algorithm from the plurality of Al algorithms based on the scores (page 231 teaches an intuition module in the game program (AI controller) “selecting one of a plurality of algorithms (AI algorithms)”, as taught in pages 7-8 to be AI and neural networks);
However, A. Ansari does not explicitly teach and transmitting, to the device, an AI algorithm communication, the AI algorithm communication indicating the selected AI algorithm for use in the software application component on the device.
M. Ansari teaches and transmitting, to the device, an AI algorithm communication (paragraph 0021 teaches transferring the Algorithm across the network), the AI algorithm communication indicating the selected AI algorithm for use in the software application component on the device (paragraph 0021 teaches algorithm(s) that are stored on a game server can be selected and transferred to a game machine (device)).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement M. Ansari’s teachings of transferring the selected algorithm to a device into A. Ansari’s teaching of algorithm selection in game difficulty adjustment in order to locally execute the selected Algorithm on the device that generated specific condition/event for faster results (Ansari, paragraph 0021).

Regarding claims 4, 11 and 18, the combination of A. Ansari and M. Ansari teach all the claim limitations of claims 1, 8 and 15 above; and further teaches the potential state changes that are available to each of the plurality of entities includes an active potential state change where a representative entity changes a position with respect to a game area and an inactive potential state change where a representative entity remains still with respect to the game area (A. Ansari pages 94, 214-215, 217, and Figs. 37-38 teach player’s optional gun movements and duck’s movement options for avoiding the player’s gun (the potential state changes that are available to each of the plurality of entities), comprises the gun detection region status determining the duck movement from optional movements (includes an active potential state change where a representative entity changes a position with respect to a game area) or, as taught in page 225, remaining “in the same location (inactive potential state change where a representative entity remains still with respect to the game area)”).

Regarding claims 6, 13, and 20, the combination of A. Ansari and M. Ansari teach all the claim limitations of claims 1, 8, and 15 above; and further teach further comprising estimating, by the Al controller, the computational complexity of simulating the software application component using the state information for each of the plurality of Al algorithms (A. Ansari pages 7 and 12 teach the game program’s learning and intuition modules (AI controller) determining performance indexes, “indicative of a performance of the processing device relative to one or more objectives of the processing device”, are based on “relative score value between the computer game (software application component) and the game player” being further indicative of, as taught in page 267, which action (state information for each of the .

14.	Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Arif Ansari et al (WO03085545) hereinafter A. Ansari, in view of Marwan Y. Ansari et al (US Pub 20110183739) hereinafter M. Ansari, in view of Dotan et al (US Pub 20060025923) hereinafter Dotan.
Regarding claims 2, 9 and 16, the combination of A. Ansari and M. Ansari teach all the claim limitations of claims 1, 8 and 15 above; and further teach the AI algorithm communication includes the selected Al algorithm (M. Ansari, paragraph 0021 teaches “algorithms” (AI algorithm) are transferred. Further, it is taught in paragraph 0021 that the system can “select a specific object morphing algorithm (the selected AI algorithm) based on conditions that occur” and then transfer the algorithm.), 
However the combination does not explicitly teach and wherein the metrics are selected from a group comprising a relative set of scores and an absolute set of scores. 
Dotan teaches and wherein the metrics are selected from a group comprising a relative set of scores and an absolute set of scores (paragraphs 0013, 0024 and 0108 teach determining (selecting) a score (metric) of a route to a destination “based on complexity of the junction and/or the complexity of the maneuver that the user must perform at the junction (absolute set of scores)” or distances for inclusion of other roads (relative set of scores) in the vicinity of the junction);
.

15.	Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Arif Ansari et al (WO03085545) hereinafter A. Ansari, in view of Marwan Y. Ansari et al (US Pub 20110183739) hereinafter M. Ansari, and further in view of Youm et al (US Pub 20070054717) hereinafter Youm.
Regarding claims 3, 10 and 17, the combination of A. Ansari and M. Ansari teach all the claim limitations of claims 1, 8 and 15 above; and further teaches associating scores for each of the plurality of Al algorithms for use by the software application component is further based on: comparing the interpreted state information to stored conditions, the stored conditions comprising: 
thresholds for the potential state changes that are available to each of the plurality of entities (A. Ansari, page 11, line 17-page 12, line 17 and 231 teach determine (associating) “performance indexes (scores)” used to select algorithms and algorithm parameters (for each of a AI algorithms) (algorithms taught on pages 7-8 to be AI and neural networks) for further use in relation to a game program (software application component); where page 12 teaches performance indexes (scores) determined based on “relative score value between the computer game and the game stored conditions) compared to tracked score differences of player and duck (comparing the interpreted state information/plurality of entities) from the processed (interpreted) player’s optional gun movements (state information including the potential state changes that are available to each of the plurality of entities) and duck’s movement options for avoiding the player’s gun (state information including the potential state changes that are available to each of the plurality of entities) in order to select a responsive game move).
However the combination does not explicitly teach associating scores for each of the plurality of Al algorithms for use by the software application component is further based on: comparing the interpreted state information to stored conditions, the stored conditions comprising: …Al algorithms previously used for specific state information; and relative success of each Al algorithm for the specific state information.
Youm teaches associating scores for each of the plurality of Al algorithms for use by the software application component is further based on: comparing the interpreted state information to stored conditions, the stored conditions comprising:…
Al algorithms previously used for specific state information (paragraphs 0011, 0016, 0030-0031, 0044, and 0052 teach storing results of different AI game models (AI algorithms) playing against “one game situation (previously used for specific state information)” to label specific game models’ pattern data (stored conditions comprising Al algorithms) as “success (scores)” for that situation, and then referencing ; and 
relative success of each Al algorithm for the specific state information (paragraph 0030-0031, 0044, and 0052 teach playing different AI game models (AI algorithms) against “one game situation (specific state information)” to label specific game models’ pattern data as “success (scores of relative success)” for that situation).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify algorithm selection in game difficulty adjustment, as taught by A. Ansari as modified by transferring the selected algorithm to a device as taught by M. Ansari, to include determining an AI game model based on a specific game situation as taught by Youm in order to select from multiple trained models for specific game situations (Youm, paragraphs 0011, 0016, 0030-0031, 0044, and 0052).

16.	Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Arif Ansari et al (WO03085545) hereinafter A. Ansari, in view of Marwan Y. Ansari et al (US Pub 20110183739) hereinafter M. Ansari, in view of Dotan et al (US Pub 20060025923) hereinafter Dotan, and further in view of Dai et al (“Personalized Route Recommendation using Big Trajectory Data”, 2015) hereinafter Dai.
Regarding claims 5, 12 and 19, the combination of A. Ansari and M. Ansari teach all the claim limitations of claims 1, 8 and 15 above; however, the combination does not explicitly teach the software application component is a mapping application, the at least one end condition comprises finding an optimal route to a final destination, and the potential state changes that are available to each of the plurality of entities comprises route choices.
Dotan teaches the software application component is a mapping application (paragraph 0076 teaches selecting an algorithm to compute a route for use in, as taught in paragraph 0072 and Fig. 1, a client program (mapping application) running on a device.), the at least one end condition comprises finding an optimal route to a final destination (paragraph 0072 teaches computing a preferred route from a “current location to a given destination (to a final destination)”).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify algorithm selection in game difficulty adjustment, as taught by A. Ansari as modified by transferring the selected algorithm to a device as taught by M. Ansari, to include a navigation program to determining optimal and alternative routes as taught by Dotan in order to maintain a constant optimal route to a destination in regards to the user’s location (Dotan, Fig. 1 and paragraphs 007, 0076 and 0094).
However, Dotan does not explicitly teach and the potential state changes that are available to each of the plurality of entities comprises route choices.
Dai teaches and the potential state changes that are available to each of the plurality of entities comprises route choices (abstract, section 6A, last paragraph, sections 6B-C, and Figs. 12a-12b teach a route trajectory program implemented on a “computer” (software application component is a mapping application) obtaining multiple “source-destination pairs” of different taxis (plurality of entities) traveling to different .
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify algorithm selection in game difficulty adjustment, as taught by A. Ansari as modified by transferring the selected algorithm to a device as taught by M. Ansari, as further modified by a navigation program to determining optimal and alternative routes as taught by Dotan, to include a mapping trajectory program utilizing algorithms for determining multiple trajectories for multiple taxis as taught by Dai in order to determine optimal trajectories for multiple taxi “source-destination pairs” (Dai, abstract, section 6A, last paragraph, sections 6B-C, and Figs. 12a-12b).

17.	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Arif Ansari et al (WO03085545) hereinafter A. Ansari, in view of Marwan Y. Ansari et al (US Pub 20110183739) hereinafter M. Ansari, and further in view of Agrafiotis et al (US Pub 20020099675) hereinafter Agrafiotis.
Regarding claims 7 and 14, the combination of A. Ansari and M. Ansari teach all the claim limitations of claims 1, 8 and 15 above; and further teach the AI algorithm is selected from at least one of a minmax algorithm, a Monte Carlo algorithm, a neural net algorithm, a decision tree algorithm, and a Q-learning algorithm (A. Ansari, page 11, line 17-page 12, line 17 and 231 teach selecting an algorithm and .
Further, A. Ansari at least implies the AI algorithm is selected from at least one of a minmax algorithm, a Monte Carlo algorithm, a neural net algorithm, a decision tree algorithm, and a Q-learning algorithm (as cited above), however Agrafiotis explicitly teaches the AI algorithm is selected from at least one of a minmax algorithm, a Monte Carlo algorithm, a neural net algorithm, a decision tree algorithm, and a Q-learning algorithm (paragraph 0090 teaches many algorithms can be employed ranging from greedy approaches, to Monte-Carlo search, simulated annealing and genetic algorithms).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify algorithm selection in game difficulty adjustment, as taught by A. Ansari as modified by transferring the selected algorithm to a device as taught by M. Ansari, to include different types of algorithms as taught by Agrafiotis in order to provide a variety of selectable algorithm options (Agrafiotis, paragraph 0090).

Prior Art
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Park et al (US Pub 20080140595) teaches using an AI MLP algorithm for controlling multiple soccer player characters in a game based on the game situation/state.

Conclusion
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINT MULLINAX whose telephone number is 571-272-3241.  The examiner can normally be reached on Mon - Fri 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.M./Examiner, Art Unit 2123                                                                                                                                                                                                        


/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123